Case 2:17-cv-07450-MCA-MAH Document 22-9 Filed 11/19/18 Page 1 of 5 PageID: 642




 Lawrence Katz, Esq.
 Law Offices of Lawrence Katz,
 70 East Sunrise Highway, Suite 500
 Valley Stream, NY 11581
 516-374-2118

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                        NEWARK
                                       :
  AMANDA HAGER,
                                       :                           Case:          17-7450
                            Plaintiff, :
                                       :
              - against -              :
                                       :
  NATIONAL RECOVERY AGENCY,            :
                                       :
                          Defendants. :

                                    MEMORANDUM OF LAW

        COUNSEL LAWRENCE KATZ of the LAW OFFICES OF LAWRENCE KATZ

 submits the following points of law:

        1.      15 U.S.C.A. § 1692k states: Except as otherwise provided by this section, any

 debt collector who fails to comply with any provision of this subchapter with respect to any

 person is liable to such person in an amount equal to the sum of -- (1) any actual damage

 sustained by such person as a result of such failure; (2)(A) in the case of any action by an

 individual, such additional damages as the court may allow, but not exceeding $1,000; … and (3)

 in the case of any successful action to enforce the foregoing liability, the costs of the action,

 together with a reasonable attorney's fee as determined by the court.

        2.      Because the Defendant made an offer of judgment in the amount of $1,001, which

 Plaintiff accepted, there is no genuine issue at law that Plaintiff is entitled to judgment of

 $1,001.00.



                                                    Page 1
Case 2:17-cv-07450-MCA-MAH Document 22-9 Filed 11/19/18 Page 2 of 5 PageID: 643



        3.      Besides the statute allowing the recovery of reasonable costs and attorney fees,

 the offer of judgment also acknowledges the liability of reasonable and recoverable costs and

 attorney fees but defers to the Court the determination of what is “reasonable.” Thus, this motion

 tasks the Court with determining the amount of reasonableness. This requires addressing two

 separate points, the cause for the fees Plaintiff incurred in prosecuting this action and the rate at

 which these fees were incurred.


                                             STANDARD

        4.      The FDCPA affords prevailing plaintiffs the right to recoup their reasonable

 attorneys’ fees and costs. See 15 U.S.C.A. § 1692k(a)(3). Generally, courts use the “lodestar”

 method in evaluating a fee application and, indeed, the lodestar calculation is presumed to yield a

 reasonable attorney fee award. Brian A. Piccinetti, V Clayton, Myrick, McClanahan & Coulter,

 PLLC, et al., 2018 WL 5313919, at *3 (D. N.J. Oct. 26, 2018). Under the lodestar method, an

 attorney’s reasonable hourly rate is multiplied by the number of hours the attorney reasonably

 spent working on a matter. Id. “Reasonable hourly rates are typically determined based on the

 market rate in the attorney’s community for lawyers of similar expertise and experience.” Id

 (Internal citations omitted).


                                      CAUSE FOR THE FEES

        5.      This action is a straight forward issue, Defendant had every reasonable knowledge

 to know that Plaintiff discharged a medical bill, and still chose to dun the Plaintiff by claiming

 the debt is owed. In doing so, Defendant attempts to lure the least sophisticated consumer into

 making unintentional concessions to renew the liability of a discharged debt and even intimidate

 consumers to make payments for discharged debts.




                                                    Page 2
Case 2:17-cv-07450-MCA-MAH Document 22-9 Filed 11/19/18 Page 3 of 5 PageID: 644



        6.      Plaintiff in drafting this complaint found that Defendant had a pattern of dunning

 other consumers on discharged debt. See Exhibit C, Exhibit D, Exhibit E, and Exhibit F. The

 Defendant’s persistent violation of dunning consumers for discharged debt is of such pattern that

 Plaintiff’s efforts in prosecuting this case serves to vindicate such other consumers and end

 Defendant’s illegal practice. The complaint identified five claims for relief, none of which has

 been dismissed or challenged by Defendant. Thus, the fees Plaintiff incurred in bringing this

 action, come from due diligence in drafting the complaint, researching the issues and facts at

 law, identifying the pattern of FDCPA violations, which are all reasonable and recoverable

 attorney fees that Defendant caused Plaintiff to incur.

        7.      Defendant having had notice of the complaint and the collection letter at issue

 knew that the action was meritorious and brought timely. Instead of resolving this case then and

 avoiding the incurrence of further attorney fees, Defendant sought to invoke a frivolous defense

 claiming statute of limitations (ECF 4 p. 8) based on a single typographical number in the

 complaint being “2015” instead of “2017,” despite the complaint clearly referred to the exhibit of

 the collection letter and gave proper notice to Defendant. (ECF 1 ¶ 24). Defendant frivolously

 invoked a defense of statute of limitations despite FRCP Rule 61 requires disregarding

 typographical errors, thus causing Plaintiff to amend the complaint in an effort to avoid pointless

 defenses. Thus, the fees Plaintiff incurred in reviewing the answer and amending the complaint

 are reasonable and recoverable attorney fees that Defendant caused Plaintiff to incur.

        8.      After Plaintiff amended the complaint, Defendant filed its answer and the

 following day made an offer of judgment. Instead of a good faith attempt to resolve the issue of

 attorney fees, Defendant sought to procrastinate the resolution of this case. As a result, the Court

 was required to hold three status conferences, including an in-person conference, and at one




                                                   Page 3
Case 2:17-cv-07450-MCA-MAH Document 22-9 Filed 11/19/18 Page 4 of 5 PageID: 645



 status conference Defendant went on to ask the Court to have an ex-parte meeting with its client

 (of which Plaintiff consented). Thus, the fees Plaintiff incurred in appearing at each conference,

 briefing the Court on discovery, and reaching out to Defendant in an effort to resolve this case

 are all reasonable and recoverable attorney fees that Defendant caused Plaintiff to incur.


                                             Hourly Rate

        9.      Katz and Huebner are both experienced attorneys with years of experience and

 have an extensive background in FDCPA and consumer cases. Their reduced hourly rate of

 $350 is reasonable. In Brian A. Piccinetti, vs Clayton, Myrick, McClanahan & Coulter, PLLC, et

 al., 2018 WL 5313919, at *5-6 (D. N.J. Oct. 26, 2018) the Court adopted the hourly rate of $400

 and $350 to be reasonable. Piccinetti relied on the 2015-2016 United States Consumer Law

 Attorney Fee Survey Report, enclosed as Exhibit G, which outline the hourly rate for attorneys

 with the experience Katz and Huebner have as starting at $350. In comparison, the rates

 published by the Department of Justice for the U.S. Attorney’s Office as the Attorney's Fees

 Matrix — 2015-2019, enclosed as Exhibit H, lists the starting rate as $410 for attorneys with

 10+ years of experience. As such, the hourly rate of $350 is reasonable.


                                          CONCLUSION

 WHEREFORE, Plaintiff respectfully asks the Court to enter judgment in Plaintiff’s favor and

        award damages as follows:

          a) $1,001 in favor of Plaintiff;

          b) $12,337.50 for attorney fees subject to enhancment for such other amount Plaintiff
             may further incur in advancing the motion herewithin to bring this action to a
             conclusion;

          c) $679.10 for costs subject to enhancment for such other amount Plaintiff may further
             incur in advancing the motion herewithin; and



                                                   Page 4
Case 2:17-cv-07450-MCA-MAH Document 22-9 Filed 11/19/18 Page 5 of 5 PageID: 646



         d) For such other and further relief the Court finds as just and equitble in favor of
            Plaintiff.

 Dated: Valley Stream, New York
        November 19, 2018

                                                     Respectfully submitted,
                                                     Law Offices of Lawrence Katz,
                                                             Lawrence Katz
                                                     /s/
                                                     By:     Lawrence Katz




                                                  Page 5
